Opinion of the court delivered by
Walker, J.
The facts in the above cases are briefly as follows. Bills of equity were filed in both the above cases. Both parties complain of the trespass of the other upon their freehold estate, preventing the working of a certain coal vein. Both were heard together at chambers.
Joseph T. Taylor claims the vein under a lease from the owner of the Bullock tract, which he says is the Kantner vein, situate in Norwegian township, Schuylkill county, and the Brittains claim the same vein, under a lease from the same parties, as the Big Diamond vein. There have been numerous affidavits taken by both parties with reference to the vein, and the court is asked in each case to issue an injunction, to restrain the working of the other party. Mr. Taylor obtained a lease on 15 June, 1869, and the Brittains on 1 Oct., 1869, and the single question is, in whose lease is the disputed vein embraced.
The parties mutually selected Geni. Henry Pleasants as umpire, to decide the question for them, and he reported in favor of Mr. Taylor. His finding, therefore, we think, is binding upon both parties, as he was an impartial umpire, and his judgment and integrity is beyond dispute. The decision of the umpire is clear, distinct, and covers all matters in controversy. The law holds the agreement of'parties to refer, and the award of the referee, whether in writing or not, to be binding, McManus *189v. McCollock, 6. Watts, 357. And the award of an arbitrator, made in pursuance of a parol submission, settling and fixing a boundary line between the owners of adjoining lands, is conclusive between them, Bowen v. Cooper, 7 Watts, 311.
Messrs. Farquhar dr Geer for Taylor; Messrs. y. W Ryon andD. A. yones for Brittain.
If an agreement to submit a case to arbitration provide that the award shall be final and conclusive, the parties are concluded by their agreement, McCahon v. Reany, 9 C., 535.
An award at common law is final, conclusive and binding,on both parties, Speer v. Bidwell, 8. W., 23.
It is assailable for corruption or misbehavior of the arbitrators, Ibid 23.
As the award is made in pursuance of the reference, and as there is no-allegation of -any mistake, or fraud, that equity might relieve (7 W. & S., 201,) we can see no reason for disturbing the decision of the umpire, made after a careful examination of' the premises, and in the presence of Brittain himself.
Therefore, in the first case, injunction granted; and in the second case, injunction refused.